DETAILED ACTION
This communication is responsive to the Request for Continued Examination filed March 25, 2021.  Claims 1, 11-16, 18, 37, 39, 40, and 45 are currently pending.
Claims 1, 12-14, 16, 18, 37, 39, and 40 are REJECTED under 35 USC 112, but otherwise contain allowable subject matter.
Claims 11, 15, and 45 are OBJECTED TO as depending from a rejected claim but are otherwise allowable.
This action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 12-14, 16, 18, 37, 39, and 40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the variable “c” and group R5 are not defined when E is germanium.
Because claims 12-14, 16, 18, 37, 39, and 40 depend from claim 1 and do not define c or R5, they are indefinite for the reason claim 1 is indefinite.

Allowable Subject Matter
Claims 1, 12-14, 16, 18, 37, 39, and 40 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
Claims 11, 15, and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present claims contain allowable subject matter for the reasons set forth in the Notice of Allowance dated January 11, 2021.  In addition, after a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting an electron donor represented by Formula (I) in which E is germanium, and R1 and R2 are independently represented by formula IIa, IIB, IIC, or IID, as recited in amended claim 1.  The examiner notes that the expanded definition of R1 and R2 when E is germanium is the only newly-added subject matter to claims that were previously indicated as allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763